Simmons, C. J.
Where a corporation, in defense to an action against it, pleads to the jurisdiction of the court, and files exceptions pendente lite to a judgment overruling the plea, aiid where, more than sixty days thereafter, the issue arising upon a traverse to the return of service, purporting to show service upon the defendant’s agent, was submitted to the judge without the intervention of a jury and was determined adversely to the defendant, held, that there has been no final disposition of the case, nor any decision or judgment which, if it had been rendered as claimed, would have been a final disposition of the cause. The Supreme Court has, therefore, no jurisdiction to. entertain a. writ of error sued out by the defendant below for the purpose of reviewing the decisions above indicated. See State Mutual Asso. v. Kemp, 115 Ga. 355 ; Fugazzi v. Tomlinson, 119 Ga. 622, and cases cited. Writ of error dismissed.

All the Justices concur.